EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Annual Report on Form 40-F for the year ended December 31, 2012of FirstService Corporation of our report dated February 22, 2013, relating to the consolidated financial statements and the effectiveness of internal control over financial reporting which appears in Exhibit 2 incorporated by reference in this Annual Report. /s/ PricewaterhouseCoopers LLP Chartered Accountants, Licensed Public Accountants Toronto, Canada February 22, 2013
